Exhibit 10.1
(AMERICAN SUPERCONDUCTOR LOGO) [b86933b8693300.gif]
June 7, 2011
Sellers under Share Purchase Agreement,
dated March 12, 2011, concerning
The Switch Engineering Oy
Attention: Dag Sandås, as Sellers’ Representative
Re: Extension of Long-Stop Date
Dear Sirs:
Reference is made to our recent discussions and Section 6.6 of the Share
Purchase Agreement (the “SPA”), dated March 12, 2011, by and among American
Superconductor Corporation (“AMSC”) and the shareholders of The Switch
Engineering Oy (“Switch”).
As you are aware, regulatory approval in China required in connection with
AMSC’s acquisition of Switch was received on May 26, 2011. As discussed, the
parties will need to discuss a new timeline for closing and negotiate an
amendment to the SPA and additional time will be required to accomplish this.
Since the current Long-Stop Date under Section 6.6 of the SPA is May 30, 2011,
we propose that the parties agree to extend the Long-Stop Date until June 30,
2011.
Please confirm Sellers’ acceptance of the above by returning us a signed copy of
this letter.

          Very truly yours,

AMERICAN SUPERCONDUCTOR CORPORATION
    By   /s/ Daniel Patrick McGahn     Name:   Daniel Patrick McGahn     
Title:   CEO and President     

American Superconductor Corporation
64 Jackson Road, Devens, MA 01434-4020
Tel: +1 978.842.3000 Fax: +1 978.842.3024





--------------------------------------------------------------------------------



 



(AMERICAN SUPERCONDUCTOR LOGO) [b86933b8693300.gif]
Acknowledged and agreed on behalf of
the Sellers under the SPA

              By   /s/ Dag Sandås       Name:   Dag Sandås      Title:  
Sellers’ Representative     

American Superconductor Corporation
64 Jackson Road, Devens, MA 01434-4020
Tel: +1 978.842.3000 Fax: +1 978.842.3024

